Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and species bta-miR-24-3p in the reply filed on 2/2/2021 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden on the examiner to examine group I and group II together because the claims are directed to “related subject matter” and the search for both groups would be coextensive.  .  This is not found persuasive because the methods are separately classified, which is a prima facie evidence of search burden.  Furthermore, a cursory review of the claims finds they are directed to two completely different methods which have different steps and end purposes.  Contrary to applicant’s argument, the search and consideration of the claims would be divergent, not coextensive and would place a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 10-16 are withdrawn from prosecution.  

Improper Markush Grouping
Claims 1-3 and 5-9 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not See MPEP § 803.02.
 Here the method claims recite alternative methods for detecting which each involve the expression of a different mRNA or miRNA in a culture medium.  
 The recited alternative species in the groups set forth here do not share a single structural similarity, as member of the Markush group represents a different gene or that have no substantial common nucleotide sequence.  The markers are disclosed as having in common that genotypes predict outcomes in fertilization procedures, but it is not clear from their very nature as polymorphic markers or from the prior art that all of them possess this property.  The nature of the target RNA is that they have different structures and are transcribed from different positions within genomes.  The express different proteins or, in the case of the miRNA regulate distinct sets of targets.  The only structural similarity present is that all detected genes are composed of nucleic acid molecules.  The fact that the target RNA are comprised of nucleotides per se does not support a conclusion that they have a common single structural 
 Following this analysis, the claims are rejected as containing an improper Markush grouping.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because they recite (in claim 1 from which all claims depend) that the bta-mir-24-3p miR is “decreased” but it does not set forth what this decrease is relative to.  This is particularly confusing because the claim does not recite or require comparing the expression level that is detected in step (b) to any other level or element, and so it is unclear what it means in the context of the claim for the miR to have a “decreased” expression level.  
Claim 3 is confusing when it refers to “step 3)” because there is no step “3)” in claim 1.  Furthermore the claim is confusing when it refers to bta-miR-3p because this is an incomplete 
Likewise claim 9 is confusing because it refers to miR-24 when the independent claim recites bta-miR-24-3p and it is not clear if these are the same.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kropp et al. (Frontiers in Genetics, Vol. 5, Article 91, pages 1-8; published 24 April 2014) in view Wang et al. (Mol. BioSyst., 2013, 9, 2154-2162).
 	Kropp et al. teach a method that includes a method for selecting a bovine embryo that includes extracting RNA from the culture medium, detecting the expression of a miRNA.  Kropp et al. suggest this method for developing biomarkers for selecting of better quality embryos, in vitro fertilization employing co-culture of egg and sperm (p. 2).  
	Kropp et al. do not expressly teach transferring embryos into a female bovine for further development.  However, based on the explicit suggestion in the reference that their method be used to select embryos to be transferred into recipients for successful pregnancy, it would have been prima facie obvious before the effective filing date of the instant application to have modified the experiments of Kropp et al. so as to have included a step of transferring the bovine embryos into female bovines for further development in order to further study the relationship between differentially expressed miRNA and bovine in vitro fertilization outcomes. Kropp et al. expressly teach that future studies should further investigate the relationship between presence of miRNAs in the media and embryo development using genome-wide screening approaches.   
	Kropp et al. do not teach detecting an expression level of instant SEQ ID NO:  2, the elected species.  
 	Wang et al. teach a method which includes detecting the expression levels of 749 known Bos taurus miRNA via microarray analysis (p. 2115).  The microarray used by Wang et al. included probes for detecting SEQ ID NO:  2, as reported in the supplemental information of Wang et al., see line #417.  
	It would have been prima facie obvious before the effective filing date of the invention to have to have modified the methods taught by Kropp et al. so as to have employed the 
	Instant claim 1 recites selecting an embryo whose expression level of bta-mir-24-3p (consonant with the election) is “decreased.”  The claim is indefinite because it does not give any basis of comparison as to what the decrease is relative to, and so, it is the examiner’s position that the expression in the media samples taught by Kropp et al. could be considered “decreased” relative to the maximum possible expression of the miRNA in any possible sample.  The instant claims do not actually recite or require detecting the “decrease,” only that it be so.  In this rejection, the examiner is suggesting that it would have been obvious to implant all of the viable embryos, and in this way, all would be “selected.” Some would have decrease expression relative to others in the sample, and further, some would have decreased expression relative to a hypothetical external standard of maximum possible expression.  Thus, the combined methods of Kropp et al. and Wang et al. teach selecting the embryo as claimed.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kropp et al. (Frontiers in Genetics, Vol. 5, Article 91, pages 1-8; published 24 April 2014) in view Wang et al. (Mol. BioSyst., 2013, 9, 2154-2162) as applied previously to claims 1, 5, 6, 7, 8, and 9 and further in view of Fan et al. (US 2008/0241831).

 	Fan et al. teach a method for detecting small RNA species, including miRNA which includes cDNA synthesis, PCR amplification and labeling.  The reference teaches that the resulting product can be read out on an array with miRNA-specific probes.  See Abstract and throughout.  Fan et al. teach that an advantage of linking amplification and labeling is that a target that may be present in only small amounts can be amplified to a level that is readily detectable and distinguishable from other sample components (¶ 0022).   
 	Therefore, it would have been prima facie obvious prior to the effective filing date of the invention to have modified the methods taught by Kropp et al. in view of Wang et al. so as to have prepared the miRNA samples using reverse transcription, PCR and labeling so as to have provided a method in which target that may be present in only small amounts can be amplified to a level that is readily detectable and distinguishable from other sample components.  
	

  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIET C SWITZER/Primary Examiner, Art Unit 1634